UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of
YS GM MARFIN II LLC;
YS GM MF VII LLC;                                                     Case No. 20-mc-00182
YS GM MF VIII LLC;
YS GM MF IX LLC;
YS GM MF X LLC.


For an Order to Conduct Discovery for
Use in Foreign Proceedings



              [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
                  FOR ASSISTANCE PURSUANT TO 28 U.S.C §1782


       THIS CAUSE came before the Court upon the Ex Parte Application for Assistance

Pursuant to 28 U.S.C. § 1782 filed by YS GM MARFIN II LLC; YS GM MF VII LLC; YS GM

MF VIII LLC; YS GM MF IX LLC; and YS GM MF X LLC (collectively, the “Applicants”). The

Court, having considered the § 1782 Application and supporting materials, and otherwise being

fully advised in the premises, finds as follows:

       A.      Applicants have met the requirements for granting the requested judicial assistance

under 28 U.S.C. § 1782.

       B.      For purposes of the instant Application, the Court finds that the Applicants seek

documentary evidence from The Clearing House Payments Company L.L.C; Bank of America,

N.A.; Bank of China; The Bank of New York Mellon; BNP Paribas USA; Citibank, N.A.;

Commerzbank AG; Deutsche Bank Trust Company Americas; HSBC Bank USA, N.A.; JPMorgan

Chase Bank, N.A.; Societe Generale; Standard Chartered Bank; UBS AG; and Wells Fargo Bank,
N.A.. (collectively, the “Discovery Targets”), which reside or are found in the Southern District

of New York.

       C.      The documentary evidence sought through this Application is for use in (i) a civil

proceeding commenced by Applicant YS GM MF VIII LLC, which is pending before the

Commercial Court of Malaya at Kuala Lumpur, Malaysia; (ii) a civil proceeding commenced by

Applicants, which is pending before the Commercial Court of London, England (together with the

proceeding in Malaysia, the “Pending Proceedings”); and (iii) other contemplated civil

proceedings through which Applicants seek to collect a debt against the borrowers and guarantors

originated from five loan agreements and against transferees of proceeds of the sale of vessels that

were beached or scrapped irrespective to Applicants’ mortgage (the “Contemplated Proceedings”,

and together with the Pending Proceedings, the “Pending and Contemplated Proceedings”).

       D.      Further, as claimants in the Pending Proceedings and putative claimants in the

Contemplated Proceedings, each of the Applicants are an interested person within the meaning of

28 U.S.C. § 1782.

       E.      The discretionary factors, as described by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor of granting the

requested assistance.

       F.      More particularly: (1) the Discovery Targets will not be a party to the proceedings

in Malaysia or England and are not expected to become party thereto; thus, the need for this

discovery is more apparent; (2) there is no indication that the Malaysian or English courts would

not be receptive to U.S. federal-court judicial assistance as requested in the Application; (3) the

Application does not conceal an attempt to circumvent Malaysian or English proof-gathering

restrictions; and (4) the Application seeks discovery that is not unduly intrusive or burdensome as
the Application requests evidence of the Discovery Targets that is the type normally produced by

corporate entities or persons during litigation.

       Accordingly, it is hereby ORDERED and ADJUDGED as follows:

       1.      The Application is GRANTED.

       2.      Any discovery taken pursuant to this Order, including related motion practice, shall

be governed by the Federal Rules of Civil Procedure.

       3.      Applicants are authorized to issue and serve a subpoena on the Discovery Targets

in substantially similar form to the forms attached to the Application. Applicants are further

authorized to issue and serve additional follow up subpoenas on the Discovery Targets as may be

necessary to obtain the documentary and testimonial evidence for use in the Pending and

Contemplated Proceedings.

       4.      The Discovery Targets are ordered to preserve all relevant and potentially relevant

evidence in their possession, custody or control until further order of this Court.

       5.      Nothing in this Order should be construed to prevent or otherwise foreclose the

Applicants from seeking modification of this Order or leave of Court to serve any additional

subpoena on a person or entity.



       IT IS SO ORDERED, this ________ day of ____________, 2020.



                                       _______________________________________
                                       UNITED STATES DISTRICT COURT JUDGE
